DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “displacement rail” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 9 and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Korchagin et al. (7,191,873).
Korchagin et al. discloses:
Claim 1: Self-climbing device for vertical and quasi-vertical concrete surfaces, of the type used in its construction, assembly, maintenance and/or repair to raise and lower various types of associated metal structures, characterized in that it comprises a main body (Fig. 1; 4) (1), formed by a vertical metal structure, chosen from the group formed by lattice, tube, circular section, quasi-rectangular, equipped with a main beam (Col. 4, Lines 8-16) (8), vertically disposed, by way of displacement rail (Col. 4, Lines 8-16), and three self-motorized frames, said three self-motorized frames being an upper self-motorized frame (Fig. 1; 3) (2a), an intermediate self-motorized frame (Fig. 1; 103) (2b) and a lower self-motorized frame (Fig. 1; 203) (2c), independent of each other and separately controllable (Col. 4, Lines 8-16), displaceable along the main beam (8) of the main body (1).  
Claim 4: Self-climbing device for vertical and quasi-vertical concrete surfaces, according to claim 1, characterized in that the means of vertical displacement of the upper self-motorized frame (2a), the intermediate self-motorized frame (2b) and the lower self-motorized frame (2c), with respect to the main body (1) comprises one or several motors (Col. 4, Lines 8-16) (4), with gearboxes (5) and pinions (6) or attack gears (Col. 4, Lines 8-16), all disposed on a sliding part (9), which are connected to one or several racks (7) vertically disposed on the main beam (8) of the main body (Fig. 6; Col. 4, Lines 8-16) (1).  
Claim 9: Self-climbing device for vertical and quasi-vertical concrete surfaces, according to claim 1, characterized in that the motors (4), the motors (20) and linear actuators (17) are of the type chosen from the group formed by electric (Col. 4, Lines 8-16), pneumatic, hydraulic or a combination thereof.  
Claim 11: Self-climbing device for vertical and quasi-vertical concrete surfaces, according to claim 1, characterized in that it comprises an associated metal working structure, solidly joined to the main body (1), chosen from the group formed by crane (Fig. 7; 104), working platform, scaffolding, shuttering and supports.  
Claim 12: Operating method of a self-climbing device for vertical and quasi-vertical concrete surfaces, according to claim 1, characterized in that it comprises a working phase and an upward or downward movement phase (Col. 4, Lines 8-16).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2, 3, 5-7, 10 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Korchagin et al. (7,191,873) in view of Urzelai Ezkibel et al. (2015/0129359).
Claim 2: Korchagin et al. discloses the self-climbing device for vertical and quasi-vertical concrete surfaces, according to claim 1, characterized in that upper self-motorized frame (2a), intermediate self-motorized frame (2b) and lower self-motorized frame (2c) have 
means of vertical displacement with respect to the main body (Col. 4, Lines 8-16) (1), but fails to disclose locking means, anchoring means, horizontal displacement and rotation means.
However, Urzelai Ezkibel et al. discloses:
locking means (Fig. 8; 35) of vertical displacement with respect to the main body (1), 
anchoring means (Fig. 2; 4) to the working wall (3), 
means of horizontal displacement (Fig. 2; 21) with respect to the working wall (Fig. 1; 13, 14) (3), and 
rotation means (Para. [0006]) of the main body, in the horizontal plane, with respect to the working wall (3).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the self-climbing device of Korchagin et al. to include the locking and anchoring means, as well as means for horizontal displacement and rotation, as taught by Urzelai Ezkibel et al., in order to secure the self-climbing device to the working wall and allow horizontal displacement and rotation for additional access and coverage of the wall. 
Claim 3: Urzelai Ezkibel et al. and Korchagin et al. disclose the self -climbing device for vertical and quasi-vertical concrete surfaces, according to claim 1, characterized in that the upper self-motorized frame (2a), the intermediate self-motorized frame (2b) and the lower self-motorized frame (2c), comprise a sliding part (Urzelai Ezkibel et al. - Fig. 10; 31, 32) (9), partially surrounding the main beam (Korchagin et al. - Col. 4, Lines 8-16) (8), a chassis (Urzelai Ezkibel et al. - Fig. 2; 21) (10) horizontally displaceable with respect to the sliding part (Urzelai Ezkibel et al. - Fig. 10; 31, 32) (9) and an anchoring chassis (Urzelai Ezkibel et al. - Fig. 2; 21) (11) with capacity of rotation with respect to the displaceable chassis (Urzelai Ezkibel et al. - Fig. 7; 30) (10) by means of a shaft (Urzelai Ezkibel et al. - Fig. 8; 46) (12) between the anchoring chassis (Urzelai Ezkibel et al. - Fig. 2; 21) (11) and the displaceable chassis (Urzelai Ezkibel et al. - Fig. 7; 30) (10). While Urzelai Ezkibel et al. fails to disclose a vertically positioned shaft Urzelai Ezkibel et al. does disclose a horizontally positioned shaft. 
Therefore, examiner contends that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the chassis of Urzelai Ezkibel et al. to include a horizontally positioned shaft, which would have the same functionality as a vertically positioned shaft allowing movement back and forth between the anchoring chassis and the displaceable chassis. 
Claim 5: Urzelai Ezkibel et al. and Korchagin et al. disclose the self-climbing device for vertical and quasi-vertical concrete surfaces, according to claim 1, characterized in that a locking means of vertical displacement of the upper self-motorized frame (2a), the intermediate self-motorized frame (2b) and the lower self-motorized frame (2c), with respect to the main body (Korchagin et al. - Fig. 1; 4) (1), are located in a displaceable chassis (Urzelai Ezkibel et al. - Fig. 7; 30) (10).  
Claim 6: Urzelai Ezkibel et al.  discloses the self -climbing device for vertical and quasi-vertical concrete surfaces, according to claim 1, characterized in that an anchoring means to the working wall (Fig. 1; 14) (3) of the upper self-motorized frame (2a), the intermediate self-motorized frame (2b) and the lower self-motorized frame (2c), comprises a protuberance (Fig. 10; 39) (13) of an anchoring chassis (Fig. 10; 30) (11), emerging in the face adjacent to the working wall (Fig. 5; 14, 39) (3), equipped with one or several locking elements (Fig. 8; 46) (14) actuable and laterally disposed on said protuberance (Fig. 8; 46) (13), with the protuberance (13) being of shape and size that coincide with anchoring housings (Fig. 5; 10) (15) disposed in the working wall (Fig. 1; 4) (3), in vertical line, and with these anchoring housings (15) having locking housings (Fig. 8; 4) (16), of size, shape and position that coincide with the several locking elements (Fig. 8; 4) (14).  
Claim 7: Urzelai Ezkibel et al. discloses the self -climbing device for vertical and quasi-vertical concrete surfaces, according to claim 1, characterized in that the protuberance (Fig. 10; 39) (13) of the anchoring chassis (Fig. 10; 30) (11), and the anchoring housings (Fig. 10; 39) (15) disposed in the working wall (Fig. 1; 4) (3). adopt a shape chosen from the group formed by truncated pyramid and truncated cone-shape.  
While, Urzelai Ezkibel et al. discloses an anchoring housing disposed in the working wall but fails to disclose a shape chosen from the group formed by truncated pyramid and truncated cone-shape, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose the anchoring housing shape, as taught by Urzelai Ezkibel et al., to anchor the anchoring chassis to the working wall, with the reasonable expectation that the anchoring chassis would be held in place disposed in the working wall, since it has been held that a change in shape is generally recognized as being within the level of ordinary skill in the art. MPEP 2144.04 IV (B) Changes in Shape - In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). 
Here, it would have been obvious to use a shape corresponding to manufacturers anchoring mechanism. Examiner cannot locate a section in the disclosure indicating that the shape of the anchoring housing is critical to applicant’s invention. If the shape is critical to the invention then please point out where this is noted in the specification. 
Claim 10: Urzelai Ezkibel et al. and Korchagin et al. disclose the self -climbing device for vertical and quasi-vertical concrete surfaces, according to claim 1, characterized in that the rotation means (Urzelai Ezkibel et al. - Para. [0006]) of the main body, in the horizontal plane, with respect to the working wall (Urzelai Ezkibel et al. - Para. [0019]) (3) comprises the anchoring chassis (Urzelai Ezkibel et al. - Fig. 2; 21) (11), the displaceable chassis (Urzelai Ezkibel et al. - Fig. 7; 30) (10), the vertically disposed axis (Urzelai Ezkibel et al. - Fig. 2; 3) (12) between both, and the linear actuators (17) together with the motors (Korchagin et al. - Col. 4, Lines 8-16) (20).  
Claim 13: Urzelai Ezkibel et al. and Korchagin et al. disclose the operating method of a self-climbing device for vertical and quasi-vertical concrete surfaces, according to claim 11, characterized in that the working phase comprises the anchoring to the working wall (Urzelai Ezkibel et al. - Para [0034-0035]; Claims 20 and 21) (3) of at least two of the upper self-motorized frame (2a), the intermediate self-motorized frame (2b) and the lower self-motorized frame (2c) by means of their anchoring means (Urzelai Ezkibel et al. - Fig. 2; 21) to the working wall (Urzelai Ezkibel et al. - Fig. 1; 4) (3), and the locking of the vertical displacement of said self-motorized frames, with respect to the main body (Korchagin et al. - Fig. 1; 4) (1) by means of their locking means (Urzelai Ezkibel et al. - Fig. 8; 35).  
Claim 14: Urzelai Ezkibel et al. and Korchagin et al. disclose the operating method of a self-climbing device for vertical and quasi-vertical concrete surfaces, according to claim 11, characterized in that the upward movement phase comprises the following steps, which shall be repeated until achieving the desired working height: 
step 1 - wherein the device is in working phase, with at least the upper self-motorized frame (2a), the intermediate self-motorized frame (2b) and the lower self-motorized frame (2c), anchored to the working wall (3), 
step 2 - unlocking of the anchoring to the working wall (3) of the lower self-motorized frame (2c) and of separation from said wall by the means of horizontal displacement with respect to the working wall (3), the device being fastened to the working wall (3) solely by means of the upper self-motorized frame (2a), the intermediate self-motorized frame (2b) and the lower self-motorized frame (2c), 
step 3 - unlocking of the locking means of vertical displacement with respect to the main body (1) of the lower self-motorized frame (2c) and of sliding upwards by the means of 7vertical displacement with respect to the main body (1) until being positioned beside the intermediate self-motorized frame (2b), 
step 4 - approaching the working wall (3) of the lower self-motorized frame (2c), by the means of horizontal displacement with respect to the working wall (3), and of anchoring in the free anchoring housing (15) beside the intermediate self-motorized frame (2b), 
step 5 - unlocking of the locking means of vertical displacement with respect to the main body (1) of the intermediate self-motorized frame (2b) and the lower self-motorized frame (2c), fixed to the working wall (3), and of upward vertical displacement, by the means of vertical displacement with respect to the main body (1). reaching a new position wherein the lower self-motorized frame (2c), is located at the lower end of the main body (1), 
step 6 - breaking of the main body (1) by means of the locking means of vertical displacement with respect to the main body (1) of the lower self-motorized frame (2c), 
step 7 - unlocking of the anchoring to the working wall (3) of the intermediate self-motorized frame (2b). and of separation from it by the means of horizontal displacement with respect to the working wall (3), the device being fastened to the working wall (3) solely by means of the upper self-motorized frame (2a) and the lower self-motorized frame (2c), 
step 8 - unlocking of the locking means of vertical displacement with respect to the main body (1) of the intermediate self-motorized frame (2b), and of sliding upwards by the means of vertical displacement with respect to the main body (1) until being positioned beside the upper self-motorized frame (2a), 
8step 9 - approaching the intermediate self-motorized frame (2b), to the working wall (3) by the means of horizontal displacement with respect to the working wall (3), of anchoring in the free anchoring housing (15) beside the upper self-motorized frame (2a), and breaking by means of its locking means of vertical displacement with respect to the main body (1), 
step 10 - unlocking of the anchoring to the working wall (3) of the upper self-motorized frame (2a), and of separation from it by the means of horizontal displacement with respect to the working wall (3), the device being fastened to the working wall (3) solely by means of the intermediate self-motorized frame (2b) and the lower self-motorized frame (2c), 
step 11 - unlocking of the locking means of vertical displacement with respect to the main body (1) of the upper self-motorized frame (2a) and of sliding upwards by the means of vertical displacement with respect to the main body (1) until being positioned at its upper end, and 
step 12 - approaching the upper self-motorized frame (2a) to the working wall (3) by the means of horizontal displacement with respect to the working wall (3), of anchoring in the free anchoring housing (15) beside the upper end of the main body (1), and breaking by means of its locking means of vertical displacement with respect to the main body (1), again remaining in the initial working phase.  
Claim 15: Urzelai Ezkibel et al. and Korchagin et al. disclose the operating method of a self-climbing device for vertical and quasi-vertical concrete surfaces, according to claim 11, characterized in that the downward movement phase comprises the following steps, which shall be repeated until achieving the 9desired working height or dismantling. 
step 1 - wherein the device is in working phase, with at least the intermediate self-motorized frame (2b) and the lower self-motorized frame (2c) anchored to the working wall (3),
step 2 - unlocking of the anchoring to the working wall (3) of the upper self-motorized frame (2a) and of separation from said wall by the means of horizontal displacement with respect to the working wall (3), the device being fastened to the working wall (3) solely by means of the lower self-motorized frame (2c) and the intermediate self-motorized frame (2b),
step 3 - unlocking of the locking means of vertical displacement with respect to the main body (1) of the upper self-motorized frame (2a) and of sliding downwards by the means of vertical displacement with respect to the main body (1) until being positioned beside the intermediate self-motorized frame (2b), 
step 4 - approaching the working wall (3) of the upper self-motorized frame (2a), by the means of horizontal displacement with respect to the lower working wall (3), and of anchoring in the free anchoring housing (15) beside the intermediate self-motorized frame (2b), step 5 - of release unlocking of the locking means of vertical displacement with respect to the main body (1) of the upper self-motorized frame (2a) and the intermediate self-motorized frame (2b), fixed to the working wall (3), and of downward vertical displacement, by the means of vertical displacement with respect to the main body (1), reaching a new position wherein the lower self-motorized frame (2c), is located at the upper end of the main 10body (1), 
step 6 - breaking of the main body (1) by means of the locking means of vertical displacement with respect to the main body (1) of the upper self-motorized frame (2a), 
step 7 - unlocking of the anchoring to the working wall (3) of the intermediate self-motorized frame (2b), and of separation from it by the means of horizontal displacement with respect to the working wall (3), the device being fastened to the working wall (3) solely by means of the upper self-motorized frame (2a) and the lower self-motorized frame (2c), 
step 8 - unlocking of the locking means of vertical displacement with respect to the main body (1) of the intermediate self-motorized frame (2b) and of sliding downwards by the means of vertical displacement with respect to the main body (1) until being positioned beside the lower self-motorized frame (2c), 
step 9 - approaching the intermediate self-motorized frame (2b), to the working wall (3) by the means of horizontal displacement with respect to the working wall (3), of anchoring in the free anchoring housing (15) beside the upper self-motorized frame (2a), and breaking by means of its locking means of vertical displacement with respect to the main body (1), 
step 10 - unlocking of the anchoring to the working wall (3) of the lower self-motorized frame (2c), and of separation from it by the means of horizontal displacement with respect to the working wall (3), the device being fastened to the working wall (3) solely by means of the intermediate self-motorized frame (2b) and the upper self-motorized frame (2a), 
11step 11 - unlocking of the locking means of vertical displacement with respect to the main body (1) of the lower self-motorized frame (2c) and of sliding downwards by the means of vertical displacement with respect to the main body (1) until being positioned at its lower end, and 
step 12 - approaching the lower self-motorized frame (2c), to the working wall (3) by the means of horizontal displacement with respect to the working wall (3), of anchoring in the free anchoring housing (15) beside the upper end of the main body (1), and breaking by means of its locking means of vertical displacement with respect to the main body (1), again remaining in the initial working phase.
Regarding claims 14 and 15, the examiner takes the position that the method claims 14 and 15 are necessitated by the assembly of claim 11 because claims 14 and 15 fail to impose any additional structural limitations to those of claim 11. The steps provided can be obviously seen in the above rejections because the self-motorized frames, locking mechanism, anchoring and displaceable chassis are all provided and releasably anchored to the working wall and capable of being locked in a working phase or moved up or down the working wall. Thus, the claimed method steps are shown and claims 14 and 15 are rejected in view of the rejection of claim 11 above. 
Allowable Subject Matter
Claim 8 is allowed.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 and 9-15 have been considered but are moot because the new ground of rejection relies on a new primary reference.
With respect to the prior art rejections, applicant argues that the primary reference of Urzelai Ezkibel does not allow steep jumps when ascending the concrete wall, the anchors are not holes in the wall, the range of loads of the crane are different, the rotations of Urzelai Ezkibel are very small, rotations with respect to the vertical axis are not +/- 45°, the anchoring does not move and finally that all movements are manual. However, none of these specifics are claimed.
If the applicant is concerned with these specifics, then applicant should consider including the particulars in the claim language. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kathleen M. McFarland whose telephone number is (571)272-9139. The examiner can normally be reached Monday-Friday 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Kathleen M. McFarland/Examiner, Art Unit 3635                                                                                                                                                                                                        
Kathleen M. McFarland
Examiner
Art Unit 3635



/BRIAN D MATTEI/Supervisory Patent Examiner, Art Unit 3635